Delany, J. Com. App.—
The only question in this case may be stated thus: Did the title of the land in controversy pass out of James McCown by his conveyance to the heirs of Wm. H. and Mary Jane Berkley ? Plaintiff in *215error insists that the deed is void because it was made to the heirs of persons still living, and there can be no heir to a living person; that the title remained in James Me-Gown, descended to his heirs, and passed by the conveyanee of October 14, 1872. The case is certainly an unusual one. Not only was the deed made to the heirs, but it recites a consideration paid by them, while" the proof shows that the contract was made by the parents, and that they paid the purchase money.
[Opinion delivered February 6, 1882.]
What motive they may have had in taking a conveyance to their heirs we have no means of ascertaining, and any attempt to account for it would be based upon conjecture alone. Our opinion is, that by the conveyance of January 31, 1849, the equitable title at least passed from James McCown, that no beneficial interest descended to his heirs, and that nothing passed to. the plaintiff in error by the deed of October 14, 1872. Our conclusion is that the judgment ought to be affirmed.
Affirmed.